20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 1 of
                                        19
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 2 of
                                        19
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 3 of
                                        19




                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

     k�                                      §
                                             §       CHAPTER 11
     KrisJenn Ranch, LLC,                    §
                                             §
           Debtor                            §       CASE No. 20-50805
                                             §
                                             §


     KrisJenn Ranch, LLC, KrisJenn Ranch,    §
     LLC-Series Uvalde Ranch, and KrisJenn   §
     Ranch, LLC-Series Pipeline ROW, as      §
     successors in interest to Black Duck    §
     Properties, LLC,                        §
                                             §       ADVERSARY No. 20-05027
           Plaintiffs,                       §
                                             §
     v.                                      §
                                             §
     DMA Properties, Inc., Frank Daniel      §
     Moore, and Longbranch Energy, LP,       §
                                             §
           Defendants. ·                     §


     DMA Properties, Inc., Frank Daniel      §
     Moore, and Longbranch Energy, LP,       §
                                             §
           Counterplaintijfs,                §
                                             §
     v.                                      §
                                             §
     KrisJenn Ranch, LLC, KrisJenn Ranch,    §       ADVERSARY No. 20-05027
     LLC-Series Uvalde Ranch, and KrisJenn   §
     Ranch, LLC-Series Pipeline ROW, Black   §
     Duck Properties, LLC, Larry Wright,     §
                                             §
            Counterdefendants.               §
                                             §
                                             §


                                                 1
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 4 of
                                        19




                                    AMENDED EXHIBIT LIST
                              FOR LONGBRANCH, DMA, AND MOORE
               Longbranch Energy , DMA Properties, and Frank Daniel Moore hereby submit their
    amended exhibit list for trial.

     PX    DX Marked Obj. Admit                           Description

             2       .
             1 Iii! 3d                1/uJ�-
                                Longbranch Assignment
                                DMA Agreement
             3                  Email Agreement
             4                  Harris SWD Agreement
             5                  Black Duck Company Agreement
             6                  Purchase & Sale Agreement between Express and Longbranch
             7                  Bigfoot Promissory Note
             8                  Assignment of Note from Black Duck to KrisJenn
             9                  Deed Conveying Express Pipeline from Express to Black Duck
                                KrisJenn Deed of Trust (Renewal and Modification of
            10                  KrisTenn Note Held by Asilo)
            11                  Deed of Trust (KrisJenn Loan to Black Duck)
            12                  Solaris Offer Letter
            13                  SCMED Assignments
            14                  Terrill Affidavit
            15                  TCRG LLC Agreement
            16                  TCRG Purchase Agreement
            17                  TCRG Deed (Conveyance from Black Duck to TCRG)
                                TCRG Reconveyance to KrisJenn Ranch, LLC-Series Pipeline
            18                  ROW
            19                  TCRG Compromise Settlement Agreement
                                Release of Lien (filed by KrisJenn in Rusk County on June 28,
            20                  2019)
                                Letter from KrisJenn to Bigfoot re: Assignment and
            21                  Foreclosure (Oct. 12, 2018)
                                Letter oflntent re: Terrill Purchase of ROW from Black Duck
            22                  (Feb. 9, 2018)
            23                  Certificate of Termination for Black Duck, LLC
            24                  Extension of Closing Date
            25                  Option Agreement with McLeod Oil, LLC (Dec. 20, 2019)
            26              l   Note Between Black Duck and KrisJenn (Aug.14, 2017)
                                Deed ofTrust re: Loan from KrisJenn to Black Duck
            27                  (executed January 18, 2018)



                                                 2
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 5 of
                                        19




                   /       I         I   J
          28    1/2 /4.,       1/4 A'        Email re: Formation of Black Duck <Dec. 2, 2015)
                       V
                               I •
          29                     I           Email re: SCMED (Feb. 19, 2016)
          30                                 Email re: Formation of Black Duck (March 10, 2016)
          31                                 Email from Moore to Wright (Feb. 21, 2017)
          32                                 Email from Wright (Feb. 21, 2017)
          33                                 Email re: Extension of Closing Date (Tulv 13, 2017)
          34                                 Email re: Moore Authorization for Extension Quly 17, 2017)
          35                                 Email re: Limits of Moore Authorization (Tulv 17, 2017)
          36                                 Email re: Wright Funding for ROW Gan. 31, 2018)
          37                                 Email re: Net Profits Hypothetical (Feb. 7, 2018)
          38                                 Email from Moore to Terrill (April 9, 2018)
                                             Email from Borders to Terrill, Wright, and Moore (April 9,
          39                                 2018)
          40                                 Email from Moore to Wright and Borders (April 9, 2018)
                                             Email from Wright to Borders re: TCRG Sale Terms
           41                                (April 10, 2018)
                                             Emails between Wright, Moore, and Strolle re: TCRG Sale
           42                                (April 9-11, 2018)
                                             Emails between Wright and Moore re: Harris SWD Payments
           43                                (Oct. 22 - Nov. 6, 2018)
                                             Emails between Wright and Moore re: IRS Audit (Nov. 8,
           44                                2018)
                                             Email from Wright Threatening to "Kill" OMA and
           45                                Longbranch's Interests (April 16, 2019)
           46                                Minutes of Black Duck Special Meeting (Aug. 14, 2017)
           47                                Minutes of Black Duck Special Meeting (Nov. 14, 2018)
                                             Email from Strolle to Larry re: Longbranch Interest (April 4,
           48                                2019)
           49                                Initial Bankruptcy Schedule for KrisJenn Ranch, LLC
                                             Emails between Wright and Strolle re: McLeod Loan
           50                                Modification (Dec. 13, 2019)
                                             Emails between Wright and McLeod re: Handshake Deal Ouly
           51                                15, 2020)
           52                                Email from Wright (Sept. 16, 2020)
           53                                Email from Wright to McLeod (April 14, 2020)
           54                                McLeod Notice of Event of Default
           55                                Asilo Master Statement
           56                                Wright Notes re: Loan vs. Capital Contribution
           57                                Black Duck Consent Qulv 13, 2017)
           58                                Notice of Default from Wright to Himself (Sept. 27, 2018)


                                                       3
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 6 of
                                        19




                   J
          59    t ../11/'1.I   1/a �I   Wright Tabulations re: Harris SWD
          60           .   I   .I I     TCRG Business Affidavit
          61           !                TCRG 0001-0012
          62                            Texts between Wright and Borders
                                        Email on or about May 13, 2016 where Moore and Wright set
           63                           out terms of20/20/60
                                        Letter from Strolle re: Wright sale ofpoints on the waterline to
          64                            fund debt
          65                            Joint Venture Documents and Email(s)
          66                            Certified Balance ofFunds in Panola County Court
          67                            Strolle Email re: Borders and ROW Project Interference
          68                            Right-of-Way Marker
          69                            Emails between Wright, Moore, and Borders re: ROW Status
          70                            Wright Email to Borders on April 4, 2019
           71                           Minutes ofBlack Duck Special Meeting (Tan. 18, 2016)
           72                           Emails between Moore, Borders, and Wrimt (Feb. 8-9, 2018)
           73                           Emails between Moore and Wright (April 13, 2019)
           74                           Pipeline Maps
           75                           Pipeline Image
           76                           McLeod Business Records Affidavit
           77                           Email from Strolle to Wright (Feb. 6, 2018)
           78                           Email from Strolle to Wright (March 7, 2018)




                                                   4
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 7 of
                                        19




                                             Respectfully submitted,

                                                        .. S, Johns
                                             Isl ChristofJher
                                          Christopher S.Johns
                                          State Bar No. 24044849
                                          Christen Mason Hebert
                                          State Bar No. 24099898
                                          JOHNS & COUNSEL PLLC
                                          14101 Highway 290 West, Suite 400A
                                          Austin, Texas 78737
                                          512-399-3150
                                          512-572-8005 fax
                                          cjohns@johnsandcounsel.com
                                          chebert@johnsandcounsel.com

                                             Isl Timotlfy Cleveland
                                             Timothy Cleveland
                                             State Bar No. 24055318
                                             Austin Krist
                                             State Bar No. 24106170
                                             CLEVELAND I TERRAZAS PLLC
                                             303 Camp Craft Road, Suite 325
                                             Austin, Texas 787 46
                                             (512) 689-8698
                                             tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com

                                             Attorneysfor Longbranch Energy., DMA
                                             Properties., and Frank Daniel Moore

                                             Andrew R. Seger
                                             State Bar No. 24046815
                                             KEY TERRELL & SEGER
                                             4825 50th Street, Suite A
                                             Lubbock, Texas 79414
                                             806-793-1906
                                             806-792-2135 fax
                                             aseger@thesegerfirm.com




                                         5
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 8 of
                                        19




                                             Natalie F. Wilson
                                             State Bar No. 24076779
                                             LANGLEY & BANACK
                                             745 East Mulberry Avenue, Suite 700
                                             San Antonio, Texas 78212
                                             210-736-6600
                                             210-735-6889 fax
                                             nwilson@langleybanack.com
                                             Attorneys for DMA Properties and Frank
                                             Daniel Moore

                                             Michael Black
                                             BURNS & BLACK PLLC
                                             750 Rittiman Road
                                             San Antonio, TX 78209
                                             mblack@burnsandblack.com

                                             Jeffery Duke
                                             DUKE BANISTER MILLER & MILLER
                                             22310 Grand Corner Drive, Suite 110
                                             Katy, TX 77494
                                             jduke@dbmmlaw.com
                                             Counselfor Longbranch Energy




                                         6
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 9 of
                                        19




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


  In re:                                            §              Chapter 11
  KRISJENN RANCH, LLC                               §
         Debtor                                     §           Case No. 20-50805
                                                    §


  KRISJENN RANCH, LLC and                           §
  KRISJENN RANCH, LLC-SERIES                        §
  UVALOE RANCH, and KRISJENN                        §
  RANCH, LLC-SERIES PIPELINE                        §
  ROW as successors in interest to                  §
  BLACKDUCK PROPERTIES, LLC,                        §
       Plaintiffs                                   §
                                                    §
  v.                                                §
                                                    §
  OMA PROPERTIES, INC., and                         §
  LONGBRANCH ENERGY, LP,                            §         Adversary No. 20-05027
       Defendants                                   §
  OMA PROPERTIES, INC                               §
       Cross-Plaintiff/Third Party Plaintiff        §
  v.                                                §
  KRISJENN RANCH, LLC,                              §
  KRISJENN RANCH, LLC-SERIES                        §
  UVALOE RANCH, and KRISJENN                        §
  RANCH, LLC-SERIES PIPELINE ROW,                   §         Adversary No. 20-05027
  BLACK DUCK PROPERTIES, LLC,                       §
  LARRY WRIGHT, and JOHN TERRILL                    §
       Cross-Defendants/Third-Party                 §
       Defendants

       KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALOE RANCH, AND
       KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
              TO BLACK DUCK PROPERTIES, LLC, AND LARRY WRIGHT'S
                            EXHIBIT AND WITNESS LIST


              COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

       Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively



       Debtors' and Wright's Trial Witness and Exhibit List                                    1
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 10
                                      of 19




   the "Debtors"), and Larry Wright, individually, and submit the following list of exhibits to be

   offered and witnesses who may or will be called to testify at the January 11, 2021, trial on the

   merits:



   EXHIBIT
                          DESCRIPTION OF EXHIBIT                  OFFERED ACCEPTED !REJECTED
     NO.

                      Email August 5, 2016 with attached
        1                    Memo July 14, 2010                    1/11/�1   Y11Ji,
               Email FW on January 10, 2019 referring to Email
        2
                               July 20, 2014

                  Email December 2, 2015 Subject: Business
        3                      Formation

               Email FW on January 10, 2019 referring to Email
        4                    February 5, 2016

                       Black Duck Company Agreement
        5

                           Email February 19, 2016
        6

                   Email May 13, 2016 through June 3, 2016
        7

                             Email March 31, 2016
        8

                             Email April 17, 2016
        9

                              Email May 13, 2016
       10

                              Email June 8, 2016
       11




    Debtors' and Wright's Trial Witness and Exhibit List                                          2
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 11
                                      of 19




       12
                   Email June 8, 2016 through June 9, 2016
                                                                 l/ ii   Ji\   l/ I\   ;},\
                          Agreement for Assignment
       13

                             Email July 15, 2016
       14

                          Email September 20, 2016
       15

                          Email September 28, 2016
       16

                            Email October 13, 2016
       17

                           Email November 8, 2016
       18

                              Receipt of Payment
       19

                           Email February 21, 2017
       20

                           Email February 21, 2017
       21

                             Email March 2, 2017
       22

       23                      Promissory Note

               Email FW on January 10, 2019 referring to Email
       24                     April 25, 2017

                              Email April 8, 2017
       25




    Debtors' and Wright's Trial Witness and Exhibit List                                      3
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 12
                                      of 19




       26                    Email April 17, 2017
                                                                 Yii/dll   V11/d)1
                             Email April 24, 2017
       27

               Email FW on January 10, 2019 referring to Email
       28                     May 25, 2017

                             Email May 31, 2017
       29

               Email FW on January 10, 2019 referring to Email
       30                     June 30, 2017

                      Consent of Members July 13, 2017
       31

                   Extension of Closing Date July 14, 2017
       32

                             Email July 17, 2017
       33

                             Email August 3, 2017
       34

                            Email October 9, 2017
       35

              Deed, Conveyance and Assignment August 11, 2017
       36

                 Real Estate Lien Note Asilo August 14, 2017
       37

                    Real Estate Lien Notes August 14, 2017
       38

                Email April 9, 2018 with attachment Recorded
       39       Longbranch Assignment dated October 2, 2017




    Debtors' and Wright's Trial Witness and Exhibit List                             4
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 13
                                      of 19




       40
                            Email January 9, 2018
                                                                 l/11   i,   1/nl'�l
               **** Electronically Filed Document**** Deed of
       41                 Trust for Loan to KrisJenn

               Email FW on January 10, 2019 referring to Email
       42                    January 17, 2018

                            Email January 31, 2018
       43

                            Email February 1, 2018
       44

               Email FW on January 10, 2019 referring to Email
       45                    February 2, 2018

                            Email February 2, 2018
       46

       47                   Email February 3, 2018


                            Email February 3, 2018
       48

                            Email February 3, 2018
       49

                            Email February 5, 2018
       50

                   00193765 VOL: 3610 PG:414 Agreement
       51

                            Email February 7, 2018
       52

                            Email February 7, 2018
       53




    Debtors' and Wright's Trial Witness and Exhibit List                               5
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 14
                                      of 19




       54
                 Email February 8, 2018 through April 9, 2018
                                                                 Y,1 101 Y11/8'I
              Email FW on December 4, 2020 referring to Email
       55                  February 8-9, 2018

                         TCRG Company Agreement
       56

                           Email February 20, 2018
       57

                            Harris SWD Agreement
       58

                            Email March 20, 2018
       59

                    Assignment and Resignation Agreement
       60

                Deed, Conveyance, Assignment and Bill of Sale
       61

               Email FW on January 10, 2019 referring to Email
       62                    April 9-11, 2018

                     Email April 9, 2018 with Attachment
       63

                     Email April 9, 2018 with Attachment
       64

                     Email April 9, 2018 with Attachment
       65

                            Email April 9-11, 2018
       66

                             Email April 10, 2018
       67




    Debtors' and Wright's Trial Witness and Exhibit List                           6
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 15
                                      of 19




       68            Email April 10 through July 24, 2018
                                                                 ½11i1
                                                                   ,•
                                                                         1/11/fH
                             Email April 11, 2018
       69

              Email FW on December 7, 2020 referring to Email
       70             April 10 through July 24, 2018

                        Instrument Number: 2018-4273
       71

                               Guaranty of Debt
       72

                               Notice of Default
       73

                            Letter October 12, 2018
       74

                           Email November 7, 2018
       75

                           Email December 19, 2018
       76

                           Letter December 21, 2018
       77

               Email FW on December 7, 2020 referring to Email
       78                      July 24, 2018

                            Intentionally left blank.
       79

              Email FW on December 7, 2020 referring to Emails
       80           December 19, 2018 and April 4, 2019

                            Email January 31, 2019
       81




    Debtors' and Wright's Trial Witness and Exhibit List                           7
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 16
                                      of 19




       82
                            Email February 1, 2019
                                                                Y11   Ji,   V11/i1
                                  Term Note
       83

                               Loan Agreement
       84

                                Release of Lien
       85

                           Email February 19, 2019
       86

                           Letter February 26, 2019
       87

                             Letter March 5, 2019
       88

              Email FW on December 7, 2020 referring to Email
       89                     April 3, 2019

                              Email April 5, 2019
       90

                             Email April 13, 2019
       91

                             Email April 16, 2019
       92

                             Email April 23, 2019
       93

                              Email May 3, 2019
       94

                              Email May 21, 2019
       95




    Debtors' and Wright's Trial Witness and Exhibit List                             8
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 17
                                      of 19




       96
                               Email May 31, 2019
                                                                    ½1/i1 ½"JI
                       Compromise Settlement Agreement
       97

                    Johns&Counsel Supplement to Engagement
       98           Agreement and Contract for Contingent Fee

                            Email September 16, 2020
       99

               Text messages produced by Longbranch Energy, LP,
       100

       101     Text messages produced by Longbranch Energy, LP,


       102               Tax Forfeiture January 29, 2016


       103                   Email February 20, 2018


       104        December 19, 2018 Certificate of Termination.



             Debtors and Wright reserve the right to request admission of exhibits designated by any

   other party.

    Witnesses who may be called to testify are as follows:

       1. Larry Wright
          c/o William Germany
          BAYNE, SNELL & KRAUSE
          1250 N.E. Loop 410, Suite 725
          San Antonio, TX 78209
          wgermany@bsklaw.com




    Debtors' and Wright's Trial Witness and Exhibit List                                           9
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 18
                                      of 19




       2. Frank Daniel Moore
          c/o Timothy Cleveland
          Austin Krist
          Cleveland I Terrazas PLLC
          303 Camp Craft Road, Suite 325
          Austin, Texas 78746
          (512) 689-8698
          tcleveland@clevelandterrazas.com
          akrist@clevelandterrazas.com

       3. Darin Borders
          c/o Timothy Cleveland
          Austin Krist
          Cleveland I Terrazas PLLC
          303 Camp Craft Road, Suite 325
          Austin, Texas 78746
          (512) 689-8698
          tcleveland@clevelandterrazas.com
          akrist@clevelandterrazas.com

       4. Hagan Cohle
          c/o William Germany
          BAYNE, SNELL & KRAUSE
          1250 N.E. Loop 410, Suite 725
          San Antonio, TX 78209
          wgermany@bsklaw.com

       5. Craig Crockett
          2509 Merrick Street
          Fort Worth, Texas 76107
          (817) 626-9898
          Craig@TCRG.com

       6. David Strolle
          (210) 348-6600
          Dstrolle@caglaw.net

       7. John Terrill
          12712 Arrowhead Lane
          Oklahoma City, OK 73120

       8. Adam McCleod
          c/o William D. Kuhlmann, Jr.
          ALBERT, NEELY & KUHLMANN, L.L.P.
          1600 Oil and Gas Building
          309 West Seventh Street


    Debtors' and Wright's Trial Witness and Exhibit List                   10
20-05027-rbk Doc#230 Filed 02/11/21 Entered 02/11/21 17:11:15 Main Document Pg 19
                                      of 19




          Fort Worth, Texas 76102

          Debtors and Wright reserve the right to call rebuttal witnesses and any witness designated
   by another party.

         Dated: January 8, 2021.

                                               Respectfully submitted,

                                               MULLER SMEBERG, PLLC

                                             By: Isl John Muller
                                               C. John Muller IV
                                               State Bar No. 24070306
                                               john@muller-smeberg.com
                                               Ezekiel J. Perez
                                               State Bar No. 24096782
                                               zeke@muller-smeberg.com
                                               111 W. Sunset Rd.
                                               San Antonio, TX 78209
                                               Telephone: 210-664-5000
                                               Facsimile: 210-598-7357

                                                  ATTORNEYS FOR DEBTORS



                                                  BAYNE, SNELL & KRAUSE
                                                  1250 N.E. Loop 410, Suite 725
                                                  San Antonio, Texas 78209
                                                  Telephone: (210) 824-3278
                                                  Facsimile: (210) 824-3937
                                                  Email: wgermany@bsklaw.com

                                            By:    Isl William P. Germatry
                                                       WILLIAM P. GERMANY
                                                       State Bar No. 24069777
                                                  ATTORNEY FOR THIRD-PARTY
                                                  DEFENDANT LARRY WRIGHT




    Debtors' and Wright's Trial Witness and Exhibit List                                          11
